Case: 12-14151   Date Filed: 06/04/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14151
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:12-cv-00753-HWM-JBT

CARLOS MOORE,

                                                            Plaintiff-Appellant,

                                  versus

JON S. WHEELER,
Clerk of First District Court of Florida,
THOMAS D. HALL,
Clerk of Supreme Court of Florida,
ATTORNEY GENERAL, STATE OF FLORIDA,
MARK W. MOSELEY,
Cir Judge,
RAY NORMAN,
Clerk of Court 8th Jud. Cir.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (June 4, 2013)
              Case: 12-14151     Date Filed: 06/04/2013    Page: 2 of 3


Before CARNES, BARKETT, and MARCUS, Circuit Judges.

PER CURIAM:

      Carlos Moore, a Florida prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), of his 42

U.S.C. § 1983 action against the State of Florida, the Florida Attorney General,

and various persons in the Florida court system. Moore, who is serving a life

sentence for a 1973 robbery conviction, alleged in his complaint that his conviction

was improper under Florida law because of a defective charging affidavit, that he

was convicted without sufficient evidence, that the state trial court lacked

jurisdiction over his criminal case, that the length of his sentence was cruel and

unusual punishment, and that he was denied meaningful access to the courts on

appellate review of his criminal case because the trial court denied him access to

the record of his criminal trial and sentencing, and the appellate courts ignored this

issue. The district court concluded that Moore’s complaint failed to state a claim

because Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383

(1994), barred all of his claims. We find no reversible error.

      A state prisoner cannot bring a 42 U.S.C. § 1983 suit for damages if a

judgment in his favor would necessarily imply the invalidity of a conviction or

sentence, unless that conviction or sentence has been invalidated already. Heck v.

Humphrey, 512 U.S. 477, 487. The majority of Moore’s claims (all but the access-


                                          2
              Case: 12-14151     Date Filed: 06/04/2013    Page: 3 of 3


to-courts claim) overtly challenged the validity of his conviction and sentence.

Indeed, Moore requested immediate release from prison in addition to monetary

damages. He did not allege that his conviction had been invalidated already. To

the extent that he sought an order of release, he was directly challenging his

conviction and his claim should have been brought in habeas. To the extent that

he sought damages because he was charged in a defective affidavit, convicted

without sufficient evidence, tried without jurisdiction, and given a sentence that

was cruel and unusual, those claims indirectly challenge his conviction and

sentence by requesting a judgment that necessarily implies the unlawfulness of his

custody. Heck, 512 at 487, 114 S. Ct. at 1272.

      Likewise, Moore’s access-to-the-courts claim is barred by Heck. Moore

argues that the state appellate courts would not have affirmed his conviction and

sentence if the trial court had provided them with the record of his trial and

sentencing. Thus, a judgment in Moore’s favor on his access-to-courts claim

would necessarily imply the invalidity of Moore’s conviction.

      AFFIRMED.




                                          3